DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/22/2017 has been entered.  Claims 1, 3-14, and 21 are under consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, and 21 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Brueck et al. (WO-2015/191557 A1, hereinafter “Brueck”).
Claim 1. Brueck discloses a spectral sensor array (700), comprising: a planar waveguide on a substrate (713); a chirped input coupling grating (727’ and Para [0075]), wherein the chirped input coupling grating comprises a transverse chirp (Fig. 7B) to provide a spectrally selective coupling of incident light that originates from an external source with respect to the spectral sensor array into the planar waveguide (Para [0052]); a restrictor (mechanical light aperture, Para [0066]) to restrict angular acceptance of the incident light to the chirped input coupling grating; an output coupling grating (727”); and an array of photodetectors (700-1 and 700-2; Para [0077]) arranged to receive the light coupled out of the waveguide to measure/measure a spectrum of a source of the incident light (Para [00112]).

    PNG
    media_image1.png
    609
    727
    media_image1.png
    Greyscale


Claim 3.  Brueck discloses the spectral sensor array of claim 1, wherein the chirped input coupling grating comprises a variation of the grating period along a length of the grating, and wherein a spectral composition of light coupled into the waveguide varies as a result of variation of the grating period along the length of the grating (Para [0081]-[0082]).
Claim 4.  Brueck discloses the spectral sensor array of claim 1, further comprising a shield (shown in Fig. 6C, shield 628) to shield the array of photodetectors from incident light scattered into the detector array without coupling into the planar waveguide (Para [0072]).

Claim 6.  Brueck discloses the spectral sensor array of claim 5, wherein the linear array of photodetectors generate an array of electrical signals corresponding to the spectra of the incident light (Para [0114]).
Claim 7.  Brueck discloses the spectral sensor array of claim 6, further comprising electronics to receive and condition the electrical signals from the linear array of photodetectors to provide a spectrum of the incident light (Vertical row select, horizontal column select 1x128 analog multiplexer, see Fig. 5B).
Claim 8.  Brueck discloses the spectral sensor array of claim 7, wherein the electronics to receive and condition the electrical signals from the array of photodetectors is integrated with the array of photodetectors (Para [0066]).
Claim 9.  Brueck discloses the spectral sensor array of claim 1, wherein the planar waveguide and the coupling gratings are fabricated on the substrate (layers 725, 723, 721), wherein the substrate is separate from a substrate of the array of photodetectors (layer 719).  Since they are on different layers, the examiner considers them to be separate substrate.
Claim 10.  Brueck discloses the spectral sensor array of claim 1, wherein the substrate is transparent at predetermined wavelengths of interest (blue, Para [0101]-[0104]).
Claim 11.  Brueck discloses the spectral sensor array of claim 10, wherein the light is incident from a side of the substrate opposite to the planar waveguide.  Since light is required to incident onto the coupling grating and couple the input light into the waveguide.  Therefore, the examiner considers the light is incident from a side of the substrate opposite (facing) the planar waveguide.  Alternatively, since the input light is coupled into the waveguide via the grating 
Claim 21.  Brueck discloses the spectral sensor array of claim 1, wherein the external source is a freespace optical source without any intervening light guides between the external source and the chirped input coupling grating (Para [0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brueck.
Claims 12-13. Brueck discloses the invention of claim 1 but do not disclose the substrate is opaque at predetermined wavelengths of interest wherein the light is incident from a side of the substrate having a planar waveguide. It would have been obvious to one having ordinary skill in try to reverse the detection method, by detecting the absent of the wavelengths of interest, as this would be a more economical sensor array at the cost of detecting only predetermined range of wavelengths of interest. Efficient coupling of all light is not required nor tunability of the photodetectors or electronics are not required. One would be motivated to provide such as sensor array to detect a specific range of wavelengths.
	Claim 14. Brueck discloses the invention of claim 1, but do not disclose the photodetectors are mechanically coupled so that output light form the output coupling grating is directed to the array of photodetectors. The examiner takes OFFICIAL NOTICE that mounting a 
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883